          Case 1:16-cv-01533-ABJ Document 71 Filed 04/15/19 Page 1 of 9



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


OI EUROPEAN GROUP B.V.,

                                        Plaintiff,
                         v.                                  Case No. 1:16-cv-01533-ABJ

BOLIVARIAN REPUBLIC OF VENEZUELA,

                                      Defendant.

            DEFENDANT BOLIVARIAN REPUBLIC OF VENEZUELA’S
               COMBINED MOTION FOR A 120-DAY STAY AND
        RESPONSE TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

       Defendant Bolivarian Republic of Venezuela (the “Republic”) respectfully submits this

combined (i) motion for a 120-day stay of proceedings and (ii) response to Plaintiff OI European

Group B.V.’s (“OIEG”) motion for summary judgment. The Republic seeks a stay as a matter of

international comity and in recognition of its unprecedented political, social, and economic

circumstances. Furthermore, whenever this Court deems it appropriate to enter judgment against

the Republic, it should do so on the terms provided for under 28 U.S.C. § 1961, which sets the

mandatory post-judgment interest rate for all federal judgments.

                                 RELEVANT BACKGROUND

       A. Political Uncertainty in Venezuela

       Since January 10, 2019, National Assembly President Juan Guaidó has acted as interim

President of Venezuela pursuant to Article 233 of the Venezuelan Constitution. On January 23,

after President Guaidó ratified the application of Article 233, President Donald Trump issued a
           Case 1:16-cv-01533-ABJ Document 71 Filed 04/15/19 Page 2 of 9



statement recognizing Mr. Guaidó as interim President of Venezuela and rejecting the legitimacy

of Nicolas Maduro’s regime.1

        In response to President Trump’s recognition of President Guaidó, former president

Maduro purported to expel all American diplomatic personnel from Venezuela. Secretary of

State Mike Pompeo rejected Mr. Maduro’s assertion of political and diplomatic authority, stating

that “[t]he United States does not recognize the Maduro regime as the government of

Venezuela.” He explained that “the United States maintains diplomatic relations with Venezuela

and will conduct our relations with Venezuela through the government of interim President

Guaidó, who has invited our mission to remain in Venezuela.”2

        On February 25, Vice President Mike Pence reiterated the position of the United States:

“President Guaidó, President Donald Trump asked me to be here today to deliver a simple

message to you and to the people of Venezuela: Estamos con ustedes. We are with you 100

percent. We stand with you in America, along with all the nations gathered here today, and we

will keep standing with you until democracy and your libertad are restored.”3

        To facilitate the transition to the Guaidó government, the Venezuelan National Assembly

enacted the “Statute Governing the Transition to Democracy to Restore the Validity of the

Constitution of the Bolivarian Republic of Venezuela” (the “Transition Statute”) (Pizzurro Decl.

¶ 3).4 On February 5, 2019, pursuant to the authority granted in Article 15.b of the Transition


1
  The White House, Statement from President Donald J. Trump Recognizing Venezuelan National Assembly
President Juan Guaido as the Interim President of Venezuela (Jan. 23, 2019), available at
https://www.whitehouse.gov/briefings-statements/statement-president-donald-j-trump-recognizing-venezuelan-
national-assembly-president-juan-guaido-interim-president-venezuela/.
2
  U.S. Dep’t of State, Press Statement, Continuing U.S. Diplomatic Presence in Venezuela (Jan. 23, 2019), available
at https://www.state.gov/secretary/remarks/2019/01/288545.htm.
3
  The White House, Remarks by Vice President Pence to the Lima Group, Bogota, Colombia (Feb. 25, 2019),
available at https://www.whitehouse.gov/briefings-statements/remarks-vice-president-pence-lima-group-bogota-
colombia/.
4
  Citations to “Pizzurro Decl.” refer to the Declaration of Joseph D. Pizzurro in Support of Defendant Bolivarian
Republic of Venezuela’s Emergency Motion to Strike, dated March 28, 2019. ECF No. 58-1.


                                                       -2-
             Case 1:16-cv-01533-ABJ Document 71 Filed 04/15/19 Page 3 of 9



Statute, President Guaidó appointed José Ignacio Hernández as Special Attorney General of

Venezuela and granted Mr. Hernández the power to appoint counsel of the Republic. (Id., Ex.

1). On February 27, the National Assembly approved the appointment of Mr. Hernández and, on

March 19, passed a resolution ratifying Mr. Hernández as the only person having the power to

represent the Republic and to appoint legal counsel in cases outside of Venezuela. (Id., Ex. 2).

           On March 28, Mr. Hernández engaged the undersigned to appear on behalf of the

Republic in these proceedings. (Id. ¶ 5). The law firms GST LLP and PilieroMazza PLLC have

not acted in these proceedings on the instructions of the Guaidó government.5 (Id. ¶ 6).

           A. Procedural Background

           Plaintiff brought this action to recognize and enforce an award rendered against the

Republic pursuant to the Convention on the Settlement of Investments Disputes between States

and Nationals of Other States (the “ICSID Convention”). ECF No. 1. The Republic moved to

dismiss the complaint on several grounds or to stay proceedings pending resolution of an

application to annul the award. ECF No. 23. This Court granted the stay and, upon resolution of

the annulment proceedings, lifted the stay on December 18, 2018.

           Following the United States’ recognition of the Guaidó government, this Court held a

hearing on March 8, 2019, in which it denied the Republic’s motion to dismiss and directed the

parties to submit a joint status report. No representatives of the Guaidó government were present

at the hearing. On March 14, OIEG filed a “joint” status report in which counsel represented that

the parties had agreed to a briefing schedule pursuant to which OIEG would file a motion for

summary judgment by March 27. ECF No. 55. Instead of filing a motion, on March 27, OIEG

filed a Stipulated Order for Final Judgment (the “Stipulation”). ECF No. 56.



5
    On Friday, April 12, counsel from PilieroMazza PLLC filed a notice of withdrawal. ECF No. 70.


                                                       -3-
          Case 1:16-cv-01533-ABJ Document 71 Filed 04/15/19 Page 4 of 9



       The following day, the Republic, by the only counsel authorized to act in these

proceedings on the instructions of the Guaidó government, moved on an emergency basis to

strike the Stipulation on the grounds that it had been filed without the consent of the Guaidó

government. ECF No. 58. OIEG filed a response in which it agreed that it would be imprudent

to enter judgment on the basis of the Stipulation and concurrently moved for summary judgment.

ECF Nos. 59, 60. On April 2, this Court granted the motion to strike the Stipulation and directed

the Republic to file a response to the summary judgment motion by April 15.

       On April 4, the GST law firm moved for reconsideration of the Court’s April 2 Minute

Order. ECF No. 65. In response, the Republic moved to strike GST’s motion. ECF No. 67. On

April 10, this Court entered a Minute Order directing the parties, including representatives of the

firms who have entered appearances on behalf of the Republic, to appear before the Court for a

status conference on April 15, and suspending any further briefing on GST’s and the Republic’s

motions (ECF Nos. 65 and 67, respectively). Upon the Republic’s motion for a continuance, the

status conference was rescheduled for May 2. This Court has not expressly suspended briefing

on OIEG’s motion for summary judgment. Accordingly, the Republic now files its response to

the motion for summary judgment and concurrently moves for a 120-day stay of proceedings.

                                          ARGUMENT

I.     THIS COURT SHOULD GRANT A 120-DAY STAY AS A MATTER OF COMITY

       This Court “has inherent power to stay proceedings in control of its docket, after

balancing the competing interests.” Dellinger v. Mitchell, 442 F.2d 782, 786 (D.C. Cir. 1971)

(citing Landis v. N. Am. Co., 299 U.S. 248, 254-55 (1936)); see Feld Entm’t, Inc. v. ASPCA, 523

F. Supp. 2d 1, 3 (D.D.C. 2007) (granting a temporary stay where the hardship of defending the

lawsuit was greater than any prejudice that could potentially result from a short delay).




                                               -4-
          Case 1:16-cv-01533-ABJ Document 71 Filed 04/15/19 Page 5 of 9



“Especially in cases of extraordinary public moment, [a litigant] may be required to submit to

delay not immoderate in extent and not oppressive in its consequences if the public welfare or

convenience will thereby be promoted.” Landis, 299 U.S. at 256. Courts have stayed litigation

against foreign states during periods of political uncertainty or when other foreign relations

concerns call for caution. See Gov’t of France v. Isbrandtsen-Moller Co., 48 F. Supp. 631, 633

(S.D.N.Y. 1943) (staying all proceedings until 60 days after French government was again

recognized by the United States); Thai-Lao Lignite (Thail.) Co. v. Gov’t of the LAO People’s

Democratic Republic, Nos. 13-495 (L), 13-545 (Con) 13-1844, 2013 U.S. App. LEXIS 26396, at

*5 (2d Cir. May 28, 2013) (finding cause to stay discovery order where “issues of sufficient

foreign relations sensitivity” were at stake).

       Here, a limited stay is necessary to allow the newly installed government of President

Guaidó to conduct an orderly transition to democracy. The Guaidó government is working

toward the goal of a full transition of power. This transition will likely have far-reaching

political, economic, and social consequences, both within the Republic and internationally. At

the present time, President Guaidó and his fledgling administration are tasked with prioritizing

the pressing concerns of a country that is suffering from crippling inflation, overwhelming

poverty (upwards of ninety percent of Venezuelans are living in poverty), and widespread

malnutrition and disease.

       In addition, President Guaidó is still staffing his government with the necessary legal

advisors to evaluate the Republic’s position in all cases currently pending in United States

courts. In this very fluid circumstance, adequate time is necessary to ensure that the Republic is

able to make fully informed decisions that protect the interests of the Republic during this crucial

moment in Venezuela’s history. Since the United States recognized the Guaidó government,




                                                 -5-
            Case 1:16-cv-01533-ABJ Document 71 Filed 04/15/19 Page 6 of 9



courts have granted plaintiffs’ and defendants’ requests for limited or indefinite stays of

proceedings on the basis of the same political uncertainty in Venezuela, including in a case

involving the recognition and enforcement of an arbitration award. See, e.g., Helmerich &

Payne Int’l Drilling Co. v. Bolivarian Republic of Venezuela, S.A., No. 11-CV-01735, ECF No.

133 (D.D.C. Feb. 15, 2019) (granting motion by plaintiff for indefinite stay of proceedings);

Rusoro Mining Ltd. v. Bolivarian Republic of Venezuela, No. 18-7044, Doc. No. 1773506 (D.C.

Cir. Feb. 14, 2019) (granting motion by defendant for 120-day stay of proceedings).6

II.      AT THE TIME SUMMARY JUDGMENT IS ENTERED, THE AWARD MERGES
         WITH THE JUDGMENT AND ANY POST-JUDGMENT INTEREST MUST
         ACCRUE AT THE MANDATORY FEDERAL RATE UNDER 28 U.S.C. § 1961

         Whenever this Court considers it appropriate to enter summary judgment, the only

interest that can accrue post-judgment is the federal statutory rate set forth in 28 U.S.C. § 1961.

         Section 1961 provides the mandatory post-judgment interest rate that applies to all

federal judgments, including judgments entered on arbitral awards. Westinghouse Credit Corp.

v. D’Urso, 371 F.3d 96, 100 (2d Cir. 2004); see Tricon Energy Ltd. v. Vinmar Int’l, Ltd., 718

F.3d 448, 457 (5th Cir. 2013) (“A judgment confirming an arbitration award – like any other civil

judgment – is subject to § 1961.”); Fid. Fed. Bank, FSB v. Durga Ma Corp., 387 F.3d 1021,

1024 (9th Cir. 2004) (“[O]nce an arbitration award is confirmed in federal court, the rate

specified in § 1961 applies.”); see, e.g., Rusoro Mining Ltd. v. Bolivarian Republic of Venezuela,

300 F. Supp. 3d 137, 2018 U.S. Dist. LEXIS 34706, *26 (D.D.C. 2018); Crystallex Int’l Corp. v.

Bolivarian Republic of Venezuela, 244 F. Supp. 3d 100, 123 (D.D.C. 2017); Miminco v.

Democratic Republic of the Congo, 79 F. Supp. 3d 213, 218, 220 (D.D.C. 2015) (applying

6
  The Republic and its agencies or instrumentalities have sought stays in other cases as well. See Order, Crystallex
Int’l Corp. v. Bolivarian Republic of Venezuela, Nos. 18-2797, 18-2889, 18-3124 (3rd Cir. March 20, 2019)
(advising that the Republic’s motion to stay would be considered during oral argument scheduled for April 15,
2019); Red Tree Investments, LLC v. Petroleos de Venezuela, S.A., No. 1:19-cv-002519, No. 1:19-cv-002523
(motions filed on March 27, 2019, and decisions are still pending).


                                                        -6-
            Case 1:16-cv-01533-ABJ Document 71 Filed 04/15/19 Page 7 of 9



section 1961 to an ICSID award); Order and Judgment, Sempra Energy Int’l v. Argentine

Republic, No. M-82, Dkt. No. 45 (S.D.N.Y. Nov. 14, 2007) (same) (attached hereto as Exhibit

A); Order and Judgment, Enron Corp. v. Argentine Republic, No. M-82, Dkt. No. 46 (S.D.N.Y.

Nov. 20, 2007) (same) (attached hereto as Exhibit B). Section 1961 applies even if the arbitral

award provides for a different interest rate. See Tricon Energy, 718 F.3d at 459; Westinghouse,

371 F.3d at 102; Rusoro, 2018 U.S. Dist. LEXIS 34706, *26 (entering judgment on an arbitration

award with “interest as provided by the arbitral tribunal, accruing through the date of this order,”

and “post-judgment interest, pursuant to 28 U.S.C. § 1961”); Crystallex, 244 F. Supp. 3d at 123

(same).

          The primary basis for the application of section 1961 to judgments on arbitral awards is

the merger doctrine. See Westinghouse, 371 F.3d at 102. Under that doctrine, the obligations

owed under an arbitral award merge into the judgment and, as a result, the rate provided under

section 1961 applies. See id. In other words, once a plaintiff obtains a judgment on an ICSID

award it no longer has an ICSID award – it has a federal court judgment. Section 1961 can only

be overridden in cases involving arbitral awards where (1) the parties explicitly agreed to apply a

different post-judgment interest rate and (2) the arbitral award explicitly provides for post-

judgment interest as opposed to post-award interest. See Tricon Energy, 718 F.3d at 459; FCS

Advisors, Inc. v. Fair Fin. Co., 605 F.3d 144, 148 (2d Cir. 2010); In re Riebesell, 586 F.3d 782,

794 (10th Cir. 2009); Westinghouse, 371 F.3d at 102; Aboulhosn v. Merrill Lynch, Pierce,

Fenner & Smith Inc., 940 F. Supp. 2d 1203, 1228 (C.D. Cal. 2013).

          Courts require a high degree of specificity in order to override section 1961. Generalized

language – such as specifying an interest rate to apply “until paid” or “to date of payment” – is

insufficient to override section 1961. See Westinghouse, 371 F.3d at 102 (“[The parties] agreed




                                                 -7-
          Case 1:16-cv-01533-ABJ Document 71 Filed 04/15/19 Page 8 of 9



that a 15.5 percent interest rate would be added to any arbitration award ‘from the date payment

was due to the date payment is made.’ The parties failed to state that this rate would apply to

judgments rendered on that award.” (emphasis added)); see also Tricon Energy, 718 F.3d at 459

(arbitral award providing for interest “at the rate of 8.5% per annum … [from] the date of th[e]

award, until paid” was not sufficiently explicit to displace section 1961). Here, the award does

not provide for post-judgment interest, as opposed to post-award interest, and OIEG has not

pointed to any agreement between the parties explicitly providing for post-judgment interest.

Thus, once this Court enters judgment on the award, section 1961 governs.

       OIEG ignores this entire body of law and, relying on a single out-of-circuit, district court

decision that was vacated for lack of jurisdiction, argues that section 1961 does not apply

because the ICSID Convention and its federal implementing statute, 22 U.S.C. § 1650a, call for

ICSID awards to be enforced according to their terms. Pl.’s Br. 7 & n.3. However, neither the

ICSID Convention nor section 1650a specifies how courts should treat the interest rate once the

ICSID award is reduced to a judgment. What section 1650a does expressly require is that ICSID

awards be enforced as if they were state court judgments. 22 U.S.C. § 1650a(a). And federal

courts enforcing state court judgments consistently provide for post-judgment interest at the

federal rate under section 1961. See, e.g., Judgment, Vera v. Republic of Cuba, No. 12 Civ. 1596

(S.D.N.Y. Aug. 17, 2012) (applying the federal “judgment rate” instead of the 11 percent

requested by the plaintiff) (attached hereto as Exhibit C); Judgment, Hausler v. Republic of

Cuba, No. 08 Civ. 20197 (S.D. Fla. July 28, 2008) (applying “post-judgment interest” under

section 1961 instead of the 9 percent imposed on the state court judgment under Florida law)

(attached hereto as Exhibit D). ICSID awards are entitled to no better treatment.




                                               -8-
            Case 1:16-cv-01533-ABJ Document 71 Filed 04/15/19 Page 9 of 9



         Section 1650a’s reference to “pecuniary obligations” does not alter this analysis. The

pecuniary obligations imposed by an ICSID award, like the pecuniary obligations of any

arbitration award, merge with the judgment and cease to have any independent effect once the

award is converted to a federal judgment. In any event, the award does not contain a pecuniary

obligation to pay post-judgment interest as opposed to post-award interest.7 Thus, applying

section 1961 does not conflict with the ICSID implementing statute or the ICSID Convention.

                                                CONCLUSION

         In sum, this Court should grant the Republic’s request to stay proceedings for 120 days.

Furthermore, whenever this Court decides to enter judgment, it must provide for post-judgment

interest at the federal statutory rate set forth in 28 U.S.C. § 1961.



                                                               Respectfully submitted,


                                                                CURTIS, MALLET-PREVOST,
                                                                COLT & MOSLE LLP

                                                                By: /s/ Joseph D. Pizzurro
                                                                Joseph D. Pizzurro
                                                                (D.C. Bar No. 468922)
                                                                1717 Pennsylvania Avenue, N.W.
                                                                Washington, D.C. 20006
                                                                Tel.: (202) 452-7373
                                                                Fax: (202) 452-7333
                                                                Email: jpizzurro@curtis.com

                                                                Attorneys for Defendant
                                                                Bolivarian Republic of Venezuela

Dated: April 15, 2019



7
  Furthermore, section 1961, which speaks directly to the interest rate to be applied on a judgment rendered in
federal court, trumps any general language in the earlier-enacted Section 1650a. See, e.g., Greene v. United States,
79 F.3d 1348, 1355 (2d Cir. 1996) (applying the statute that “speaks directly” to the specific matter at hand).


                                                        -9-
